Citation Nr: 0030708	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  94-20 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel






INTRODUCTION

The veteran had approximately twenty-five years of active 
military service when he retired in February 1967.  He died 
in September 1993.  His surviving spouse is the appellant.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating determination 
of the Oakland Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO, in pertinent part, denied entitlement 
to service connection for the cause of the veteran's death.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).  


In addition, certain chronic diseases may be presumed to have 
been incurred during service if they first become manifest to 
a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2000).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive full consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2000).

The veteran died in September 1993.  The certificate of death 
lists the cause of death as cardiac arrhythmia due to marked 
cardiomegaly from left ventricular hypertrophy.  An other 
significant condition listed was generalized 
arteriosclerosis. 

Upon reviewing the record, the Board notes that in a November 
1994 letter, the veteran's private physician, CTF, MD, 
indicated that the veteran had been under his medical care 
from May 1969 to September 1993.  Dr. CTF gave a brief 
summary of the veteran's treatment during this time period.  
He further noted that more detailed information was available 
from his voluminous office records.  While the appellant 
provided a written authorization to obtain any additional 
records, it does not appear that the RO made any attempt to 
obtain these records.  The Board further observes that the 
March 2000 opinion from the VA chief cardiologist indicated 
that if additional electrocardiograms or echocardiograms were 
available from the 1970's and 80's, these might exclude or 
provide additional support for the presence of CAD at the 
time of discharge.  The records obtained from Dr. CTF might 
contain this information.

The Board also observes that the death certificate listed 
that the veteran died at Marin General Hospital, and that no 
attempts have been made to obtain these records.  

The Board further notes that the appellant has made reference 
to the veteran's hospitalizations at Sandia Base Hospital in 
Albuquerque, New Mexico, on several occasions.  While the 
Board notes that the RO attempted to obtain copies of records 
from this facility in July 1994, for the period of time 
covering the 1960's and 1970's, with no success, the response 
received from Kirtland AFB indicated that records of patients 
who had not been seen at that facility for the past two years 
were routinely retired to the National Personnel Records 
Center (NPRC).  It does not appear that any attempts have 
been made to obtain these records.  

The Board further observes that the service medical records 
available for review appear to be far from complete 
considering the fact that the veteran served on active duty 
for approximately twenty-five years.  The Board is of the 
opinion that an additional attempt should be made to 
determine if all the veteran's service medical records have 
been associated with the claims file.  

The new law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  H.R. 4864, the "Veterans Claims Assistance Act of 
2000", signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103(a).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(a)(1)-(3).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2).  The law further states that 
whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103A(b)(3).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103A(c).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the evidence of 
record (lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(d).  

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, alters former 38 U.S.C.A. 
§ 5107, and now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  When 
there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103(A).

The RO has not had the opportunity to adjudicate the 
appellant's claim under the recently enacted legislation.



To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The agency of original jurisdiction 
should undertake all notice requirements 
contained in recently enacted legislation 
referable to the development of claims.  
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. 
§§ 5103, 5103A).

3.  The RO should, after obtaining proper 
authorization from the appellant, obtain 
and associate with the claims file 
legible copies of all treatment records 
of the veteran from CTF, MD, San Rafael 
Medical Group, 1540 Fifth Avenue, San 
Rafael, CA 94901-1847. 

4.  The RO should, after obtaining proper 
authorization from the appellant, obtain 
and associate with the claims file copies 
of all treatment records of the veteran 
from Marin General Hospital, 250 Bon Air 
Road, Greenbrae, CA, for the period 
immediately preceding the veteran's 
death.

5.  The RO should also request that NPRC 
search for available medical and military 
personnel records relating to the 
veteran's approximately twenty-five years 
of active military service.  NPRC should 
also be requested to search all available 
records for treatment of the veteran at 
Sandia Base Hospital in Albuquerque, New 
Mexico, in the years subsequent to his 
retirement.  If NPRC is unable to locate 
either any personnel or medical records 
of the veteran, it should so state in 
writing.  NPRC should also place in 
writing what procedures were followed in 
attempting to obtain these records.

6.  The RO should again refer the claims 
file to the VA Chief, Cardiology Service, 
Dr. BMM, for review and an addendum to 
his previously provided March 2000 
medical opinion, referable to whether the 
disorders responsible for the veteran's 
death were of service origin.

7.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed.  
In particular, if an addendum to the 
previous medical opinion of the VA Chief, 
Cardiology Section has been obtained, the 
RO should ensure that it is responsive 
and in complete compliance with the 
directives of this remand, and if the 
foregoing development is not in complete 
compliance with the directives of this 
remand, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for the cause of the 
veteran's death.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
any final outcome warranted.  No action is required of the 
appellant until she is contacted by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

